Citation Nr: 0720202	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-16 608A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for hearing loss, left 
ear.

3.  Entitlement to a separate evaluation of tinnitus for each 
ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1979 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in January 2003 
and April 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.  

In the veteran's notice of disagreement, dated in June 2003, 
he initiated appeals for claims of entitlement to service 
connection for a right foot disability and gastroenteritis 
(claimed as residuals of food poisoning).  Those claims were 
denied in the January 2003 rating decision.  At a hearing 
conducted in January 2004 at the RO before a Decision Review 
Officer (DRO), the veteran withdrew his claim for entitlement 
to service connection for gastroenteritis and that issue is 
no longer before the Board.  

The RO eventually granted service connection for plantar 
fascitis (claimed as right heel/foot injury) in a rating 
decision dated in April 2004 and assigned a 10 percent 
rating.  The veteran filed a notice of disagreement with 
respect to that rating in correspondence dated in May 2004.  
The RO subsequently issued a statement of the case (SOC), 
dated in March 2005.  The veteran, however, failed to file a 
VA Form 9 within the applicable time limit and thus, failed 
to perfect his appeal.  See 38 C.F.R. §§20.202, 20.302(b) 
(2006).  That issue is not before the Board.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence of record does not show that right 
ear hearing impairment was identified during service or that 
the sensorineural component of the currently diagnosed right 
ear hearing loss manifested to a compensable degree within 
the one-year presumptive period following the veteran's 
discharge from service; there is no competent medical 
evidence of record that otherwise links right ear hearing 
loss as shown on VA examination to the veteran's service, or 
that the currently diagnosed right ear sensorineural hearing 
loss is related to an incident of the veteran's service.  

3.  The veteran does not have three puretone auditory 
thresholds for frequencies 500, 1000, 2000, 3000, and 4000 
Hertz 26 decibels or above for his left ear; the veteran does 
not have one puretone auditory threshold for frequencies 500, 
1000, 2000, 3000, and 4000 Hertz 40 decibels or above for his 
left ear; and the veteran's Maryland CNC Test speech 
recognition score is greater than 94 percent for his left 
ear.    

4.  The veteran's left ear hearing loss is not considered a 
disability for the purposes of applying VA law.  

5.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303. 3.307, 
3.309, 3.385 (2006).

2.  Left ear hearing loss was not incurred in or aggravated 
during active service; nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303. 3.307, 
3.309, 3.385 (2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the CAVC) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2002, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  

The RO also made broad requests for evidence that were 
sufficient to satisfy the requirement that VA request that 
the veteran "send any evidence in his possession that 
pertained to the claim."  Specifically, the RO requested 
that the veteran provide records from doctors who saw him 
when the disabilities began, statements from people who knew 
about the disabilities at that time, copies of letters 
written during or soon after service that mentioned the 
disabilities, and any other evidence he had about the 
disability since service.  The Board finds that these 
requests conveyed the essence of the regulation and that any 
additional requests for evidence would not likely lead to the 
submission of evidence not already of record.  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of a service-connected disability.  For 
reasons discussed more fully below, the Board concludes that 
the preponderance of the evidence is against the appellant's 
claim for service connection.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and provided him with 2 VA audio examinations.  In 
correspondence dated in June 2003, the veteran's ex-wife, 
R.L. referred to treatment that the veteran received from an 
audiologist while he was in service.  The Board has reviewed 
the veteran's service medical records but finds no record of 
the referenced treatment and the veteran has not provided VA 
with a name or address of any audiologists.  Moreover, in the 
veteran's VA Form 9, dated in May 2004, he stated that he had 
submitted as much evidence as he could obtain.  The Board 
finds that VA has satisfied its duty to assist the veteran in 
obtaining evidence and developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

        Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system, specifically, sensorineural hearing loss, 
becomes manifest to a degree of 10 percent or more within one 
year from the date of separation from service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This presumption is rebuttable by 
affirmative evidence to the contrary.  Id.  Absent a showing 
of an impaired hearing disability at the time of separation 
from service or within the statutory presumption period of 
one year, a veteran may nevertheless establish service 
connection by submitting evidence that the current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).  

        Evidence

In a report of medical history in the veteran's service 
medical records, dated in September 1980, the veteran denied 
having ear, nose, or throat trouble.  

In the veteran's discharge examination report, dated in 
September 1980, the examiner reported the results from an 
audiological evaluation in pure tone thresholds, in decibels, 
as follows:





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
0
NR
5
30
LEFT
10
0
0
NR
10
5

In a VA audio examination report, dated in December 2002, Dr. 
A.N., Doctor of Audiology (Au.D.), stated that the veteran 
reported a history of in-service noise exposure during basic 
training and while assigned to the infantry.  Dr. A.N. 
reported results from an audiological evaluation in pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
45
LEFT
15
15
10
15
30

The average puretone thresholds were 25 in the right and 18 
in the left ear.  Speech recognition scores per the Maryland 
CNC word list were 100 percent in the right ear and 98 
percent in the left.  Dr. A.N. reported that the testing 
results were consistent with sensorineural hearing loss.  Dr. 
A.N. diagnosed normal hearing to a moderate sensorineural 
hearing loss in the right ear and normal hearing to a mild 
sensorineural hearing loss in the left ear.  

Dr. A.N. summarized the examination results as follows.  The 
veteran's enlistment hearing testing was normal across the 
frequency range for each ear.  Upon discharge, there was mild 
hearing loss at 6000 Hertz for the right ear only.  The 
hearing was no poorer for each ear and the veteran had worked 
in noise since his discharge.  Dr. A.N. concluded that the 
hearing loss, with the exception of the 30 decibels at 6000 
Hertz, was not likely related to noise exposure in the 
military.  

In correspondence dated in June 2003, R.L., the veteran's ex-
wife, stated that while married to the veteran when he was in 
the Army, she noticed that the veteran had difficulty 
hearing.  R.L. explained that she dated the veteran before he 
joined the Army and that she did not notice the hearing 
difficulties until after he joined.  R.L. stated that after a 
cannon fired near the veteran's head, he received a hearing 
test and that an audiologist told him he suffered nerve 
damage as a result of the blast.  R.L. stated that the 
veteran's right ear hearing was so poor that he often denied 
hearing things that others around him had heard.  

In a VA audio examination report, dated in March 2004, K.R., 
audiologist, reported that she had reviewed the veteran's 
claims file.  According to the report, the veteran claimed 
that while in service, a weapon fired near his right ear, 
causing it to bleed.  K.R. reported the following results 
from an audiological evaluation in pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
45
LEFT
20
15
10
15
20

The average puretone threshold in the right ear was 29 and in 
the left ear 15.  Speech discrimination scores per the 
Maryland CNC test were 94 percent in the right ear and 96 
percent in the left ear.  K.R. summarized the results as 
follows.  Hearing was normal in the left ear by VA standards.  
In the right ear, data was most consistent with sensorineural 
impairment.  K.R. concluded that it was not likely that the 
hearing loss was related to noise exposure in the service.  
Discharge audiometrics, K.R. explained, showed normal hearing 
in the left ear and a non-disabling level of hearing loss by 
VA standards in the right ear.   

In the veteran's VA Form 9, dated in May 2004, he asserted 
that his hearing loss began when he was exposed to weapons 
firing in Germany.  

        Analysis

The medical evidence of record fails to show that service 
connection is warranted for either the left or the right ear.  
Service connection for the left ear must be denied because 
the medical evidence fails to reflect that the veteran 
suffers from hearing loss in that ear as defined by VA 
regulations.  Specifically, none of the veteran's puretone 
decibel losses reported in the December 2002 and March 2004 
audiograms for frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 or greater decibels.  Alternatively, the veteran 
could be service-connected if the evidence showed that the 
auditory thresholds for at least three of the above-mentioned 
frequencies were 26 decibels or greater for the left ear.  
However, the veteran has only one frequency of 26 decibels or 
greater for the left ear (4000 Hertz).  In addition, the 
veteran's speech recognition scores (using the Maryland CNC 
test) were 98 percent and 96 percent for the left ear.  Only 
scores below 94 percent constitute a disability under this 
criterion.  38 C.F.R. § 3.385 (2006).  Thus, the findings on 
the audiological examinations demonstrate that the veteran's 
current left ear hearing loss is not at a level to be 
considered a disability for VA purposes.  This evidence 
weighs heavily against the veteran's claim.

For the right ear, the competent medical evidence shows that 
he is diagnosed with normal hearing to a moderate 
sensorineural hearing loss in the right ear.  Although the 
severity of hearing loss for this ear meets the threshold 
levels to be considered a disability as defined by VA 
regulations, the competent medical evidence does not show 
that these conditions arose in or were aggravated by active 
duty service.  38 C.F.R. § 3.385 (2006).  

For the veteran's right ear, the records do not reflect that 
the veteran's sensorineural hearing loss became manifest to a 
degree of 10 percent or more within one year of the date of 
separation of his service.  Although puretone threshold level 
of hearing was reported to be 30 decibels at 6000 Hertz at 
the time of the veteran's discharge, hearing thresholds at 
this frequency are not considered in VA disability 
determinations.  The veteran, therefore, must submit 
competent medical evidence that the current disability is 
causally related to service in order to establish service 
connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

The Board is unable to find that service connection is 
warranted for the right ear hearing loss because there is no 
medical nexus opinion relating the current hearing loss to an 
incident in service.  Both examination reports are negative 
and weigh against the veteran's claim.  K.R.'s report, which 
included a thorough discussion of the veteran's medical and 
military history, is highly probative.  In that examination 
report, K.R. included references to all pertinent medical 
records and the findings from her own examination.  Having 
found this report to be reliable, and that no competent 
medical evidence exists to the contrary, the Board is unable 
to grant service connection.  

Although the veteran's wife, R.L., stated that an audiologist 
told the veteran he had experienced nerve damage as a result 
of in-service noise trauma, those records have not been 
submitted for review.  As noted above, the Board has 
satisfied its duty to assist the veteran in obtaining those 
records.  

Regarding the lay statements offered by the veteran and his 
ex-wife, these are not dispositive.  Where, as here, the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board concludes that a left and 
right ear hearing loss were not incurred during service.  

II.  Separate Evaluations for Tinnitus for Each Ear

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. section 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6260 (2006).  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).




ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


